*837Memorandum. The evidence taken from the defendant at the place of his arrest was properly received in evidence (see People v. Peters, 18 N Y 2d 238; People v. Rivera, 14 N Y 2d 441; People v. Santiago, 13 N Y 2d 326, 334). The prearraignment statements made by the defendant were properly received in evidence (People v. Meyer, 11 N Y 2d 162; cf. People v. Huntley, 15 N Y 2d 72, 77). Miranda v. Arizona (384 U. S. 436) is not applicable (People v. McQueen, 18 N Y 2d 337, decided herewith).
Judges Van VooRhis, Burke, Scileppi, Beegan and Keating concur in Memorandum; Chief Judge Desmond and Judge Fuld dissent and vote to reverse upon the dissenting opinion in People v. McQueen (18 N Y 2d 337, decided herewith) and reach no other question.
Upon reargument: Judgment affirmed in a Memorandum.